Citation Nr: 1039510	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND following the 
order section of this decision.


FINDING OF FACT

A left knee disability has not been present during the pendency 
of the claim.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
The record reflects that prior to the adjudication of the claim, 
the Veteran was mailed a letter in October 2006 advising him of 
what the evidence must show and of the respective duties of VA 
and the claimant in obtaining evidence.  The October 2006 letter 
also provided the Veteran with appropriate notice with respect to 
the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim of entitlement to service 
connection for a left knee disability.  Additionally, no VA 
medical opinion has been obtained in response to this claim.  VA 
is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the Veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period, (3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran has a left knee disability.  
Therefore, the Board finds that the medical evidence currently of 
record is sufficient to decide the claim and so, no VA 
examination or medical opinion is warranted.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
   
The Veteran asserts that while he was stationed in Germany he was 
participating in mandatory company competition football when he 
was tackled illegally below the waist in the vicinity of his 
knees.  He reported that he was taken to the hospital in 
Heidelberg, Germany and that a brace was put on his left leg and 
he was placed on light duty until his discharge from active 
service.

STRs are negative for any treatment for or diagnosis of a left 
knee disability while the Veteran was in active service.  The 
Veteran was treated once in June 1969 for a right knee abrasion 
sustained while playing softball, but there is no record of a 
left knee disability in service.   Additionally, there is no 
indication from the Veteran's December 1969 separation 
examination report that the Veteran complained of a left knee 
disability at the time of his separation from active service.  
The Veteran's lower extremities were found to be clinically 
normal upon physical examination at the time of his separation 
examination.  

The Board also notes that records from Heidelberg Army Hospital 
have been obtained.  A review of these records is negative for 
any treatment for or diagnosis of a left knee disability while 
the Veteran was in active service.  

A review of the post-service medical evidence shows that the 
Veteran is treated for a variety of disabilities at the VA 
Medical Center.  However, there is no record indicating that the 
Veteran has received treatment for or been diagnosed with a left 
knee disability at the VA Medical Center.  

Also of record are numerous private treatment records.  A review 
of these records shows that while the Veteran has been treated 
several times for a right knee injury, he was treated only once, 
in February 2005, for left knee pain.  There is no indication 
from this treatment note that the Veteran reported experiencing 
knee pain ever since his separation from active service.  
Additionally, there was no diagnosis of a left knee disability 
made at that time.  The examiner merely noted that the left knee 
was minimally swollen and mildly tender with discomfort with 
range of motion.  

The evidence of a left knee disability and its continuity after 
discharge from service is limited to the Veteran's own 
statements.  While the Board acknowledges that the Veteran is 
competent to state that he first experienced knee pain in active 
service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); the Board is not required to accept the 
Veteran's contentions because the Veteran, as a layperson, is not 
competent to render an opinion concerning medical causation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494.

Here, the medical evidence affirmatively shows that no evidence 
of a left knee disability was found on the examination for 
discharge from service.  Moreover, the Veteran's claim for 
service connection for a left knee disability was filed almost 40 
years following his discharge from service.  His current 
recollections of when he first experienced a left knee injury are 
not considered as probative as the contemporaneous medical 
evidence affirmatively indicating that there was no left knee 
injury in service and the Veteran's lower extremities were found 
to be normal on the discharge examination.  Finally, the Board 
notes that the Veteran has provided no corroborating evidence of 
the presence of any left knee disability in service or 
thereafter.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that in order for a disability to be 
service connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this regard, as noted above, there is no evidence of record 
showing that the Veteran has been diagnosed with a current left 
knee disability.

Therefore, the Board must conclude that the preponderance of the 
evidence is against this claim.



ORDER

Entitlement to service connection for a left knee disability is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability is decided.

The Veteran asserts that he now has bilateral hearing loss 
disability as a result of acoustic trauma sustained while 
operating large trucks, buses, and jeeps while in active service.  
A review of the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) is listed as heavy vehicle driver.  
His secondary MOS is listed as heavy truck driver.  The Board 
acknowledges that these types of vehicles are very loud and it is 
unknown whether the Veteran was provided hearing protection while 
operating these kinds of vehicles.  Additionally, as noted above, 
the Veteran is competent to report when he first experienced 
hearing loss and that it has continued since active service.  
Moreover, the Board has found the Veteran to be credible with 
regard to his exposure to acoustic trauma in service.

Therefore, the Board concedes the Veteran's exposure to acoustic 
trauma while in active service.

The Veteran has submitted a November 2006 private audiogram 
report showing that he does in fact have bilateral hearing loss 
disability.  

In light of the Veteran's claim that he first experienced hearing 
loss while in active service, the acoustic trauma the Veteran 
sustained in active service, and the current medical evidence 
showing that the Veteran does in fact have bilateral hearing loss 
disability; the Board finds that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
currently present bilateral hearing loss disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current private and VA Medical Center treatment 
records should be obtained before a decision is rendered with 
regard to this issue.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician or audiologist 
with appropriate expertise to determine 
the nature and etiology of any currently 
present bilateral hearing loss disability.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present bilateral hearing loss 
disability as to whether there is a 50 
percent or better probability that it is 
etiologically related to the Veteran's 
active service, to include the acoustic 
trauma conceded by the Board.  For the 
purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian.

An opinion should be provided regarding 
hearing loss in each ear even if the 
current examination does not establish the 
presence of hearing loss disability for VA 
compensation purposes.

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss disability based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


